Exhibit 10.1

CONTRACT TO PURCHASE REAL ESTATE
AT PUBLIC AUCTION


THIS CONTRACT TO PURCHASE REAL ESTATE AT PUBLIC AUCTION ("Contract"), made and
entered into as of this ______day of ____________, 20__, by and between the
Kimball International, Inc., with corporate offices located at 1600 Royal
Street, Jasper, Indiana 47549, hereinafter referred to as "Seller," and
_____________________________________________________________________________
______________________________________________________________________________________________
whose address is _______________________________
______________________________________________ ("Buyer"), and, is made subject
to the following terms, covenants and conditions:

1.     PROPERTY. Seller agrees to sell and Buyer agrees to purchase the real
estate designated as Tract(s)
_________________________________________________________________________, the
same being part of the real estate described on the attached Exhibit A,
containing approximately __________ acres, together with all buildings,
permanent improvements, fixtures attached thereto (unless otherwise EXCLUDED),
all privileges and appurtenances pertaining thereto, including non-exclusive
easement rights for purposes of ingress and egress, and utilities services to
and from said Property and the public road, leases, rents and security deposits,
all of the above hereinafter collectively called "Property." Buyer hereby
acknowledges and understands that the Property is being sold on an "as is, where
is" basis.

Buyer further acknowledges that this Contract is not contingent upon finance and
that failure to close this transaction on or before the date as specified in
Paragraph 5 unless extended by mutual consent by Buyer and Seller, will
constitute a breach of this Contract on the part of the Buyer. Upon such breach,
Buyer shall forfeit to Seller the Earnest Money (as hereinafter defined).

2.     PURCHASE PRICE.

                                        The "Bid Price" is
$_____________________.
                                3% Buyer's Premium is $_____________________.
      The total Contract "Purchase Price" is $_____________________.

If a new survey (as described in Section 4 below) is used to provide the legal
description for the Property and if the acreage in said surveyed description
varies more than 1.0 acre from the acreage stated for the Property herein, then
the Purchase Price shall be adjusted pro rata in accordance with the acreage
disclosed by the survey.

EARNEST MONEY: Buyer hereby tenders ________________ (an amount equal to 10% of
the Purchase Price) payable to Schrader Real Estate & Auction Co., Inc. Escrow
("Escrow Agent"). Earnest Money to be held in escrow upon acceptance for
delivery to Seller at the time of closing or as otherwise provided herein (the
"Earnest Money"). At Seller's election the Earnest Money may be placed in an
interest bearing account. Any interest earned on earnest money in an interest
bearing account shall accrue to the benefit of Seller. The balance of the
Purchase Price shall be paid by Buyer to Seller at closing in cash or other form
of payment acceptable to Seller.


3.     TITLE. Seller has provided, and Buyer acknowledges receipt of, a
preliminary title insurance commitment underwritten by Chicago Title for Buyer
to review. Buyer will be purchasing the Property free and clear of liens and in
its current status as reflected in said preliminary title insurance commitment.
If Buyer elects to purchase an Owner's Title Insurance Commitment the cost shall
be Buyer's expense. Owner's Title Insurance Commitment shall be in the customary
form showing title to the Property in the name of Seller, subject to the
following permitted exceptions: (i) rights or claims of parties in possession
not shown by the public records; (ii) easements or claims of easements not shown
by the public records; (iii) encroachments, overlaps, boundary line disputes or
other matters which would be disclosed by an accurate survey or inspection of
the Property; (iv) any lien or right of lien for services, labor or material
heretofore or hereinafter furnished, imposed by law and not shown by the public
record; (v) taxes or special assessments which are not shown as existing liens;
(vi) any water, mineral or other rights already granted or reserved by other
parties, including but not limited to any mineral leases; (vii) the rights of
any current tenants in possession of the Property; (viii) any encroachments,
easements, or other facts which are not shown by the public records but which
would be disclosed by an accurate survey or by an inspection of the land; and,
(ix) such easements, covenants, restrictions, conditions and other matters, if
any, identified in the Title Commitment.

4.     SURVEY. If Seller elects, and said election shall be within its sole
discretion, to obtain a new survey of the Property in order to facilitate the
transfer of the Property (the "Survey"), Seller and Buyer shall each pay
one-half the cost of said survey. If Buyer does not serve written objection to
Seller regarding Seller's Property description within five days after Buyer's
receipt of said Survey, said failure shall be deemed an election by the Buyer to
proceed to closing in accordance with Seller's Property description. If Buyer
does serve written objection within said five day period and if said objection
relates to a material and substantial issue, then Seller may: 1) make reasonable
effort to remedy the objection raised by the Buyer; or 2) terminate the Contract
and return the Earnest Money to the Buyer.

5.     CLOSING. Unless otherwise agreed to in writing by both parties, the
closing shall take place on any business day between Monday, January 5, 2009 and
Monday, January 26, 2009, on a date and at a time as agreed to by both parties
and at a place designated by Seller. At Sellers' discretion, the closing may be
delayed by 30 days. Concurrently with the closing, Buyer shall pay to Seller the
Purchase Price, less the Earnest Money plus or minus other items as provided for
herein.

Upon full receipt of the entire Purchase Price by Seller, Seller shall deliver
to Buyer a Special Warranty Deed in order to convey to Buyer a good title to the
Property, free and clear of all liens and encumbrances except as set forth
elsewhere in this Contract under the Special Warranty Deed, Seller warrants good
title only for the period of Seller's ownership of the Property.

If any buildings or improvements are damaged or destroyed prior to the delivery
of the deed, Buyer shall have the option: a) to receive the proceeds of any
insurance payable in connection therewith and then go forward with the purchase
of the premises as herein provided; or b) terminate this agreement.

Buyer and Seller shall each pay one-half (1/2) of the cash closing fee charged
by closing agent, if any. Additional cost for a mortgage closing will be paid by
the Buyer.

6.     POSSESSION. The possession of the Property shall be delivered to Buyer at
closing subject to any applicable leases, licenses and such other rights as
described in Addendum "A" and the preliminary title insurance commitment.

7.     WARRANTIES. Buyer acknowledges that a full inspection of the Property and
all related information was made including this Contract, and that Buyer is
satisfied in all respects with the condition of the Property and all matters
pertaining thereto. Buyer accepts the Property "as is" and in its present
condition with Buyer assuming risk thereof. Buyer understands that Seller makes
no warranty or representation of any kind, either express or implied or arising
by operation of law, as to the condition, quality, serviceability or
merchantability of fitness for a particular purpose of the Property or any
portion thereof, and in no event shall Seller be liable for consequential
damages. Buyer acknowledges that Seller has not agreed to perform any work on or
about the Property as a condition of Buyer's purchase of the same. Buyer
understands that by entering into this Contract and agreeing to accept the
Property and pertinent structures in an "as is" condition, that Buyer is buying
the Property subject to any and all easements, leases, covenants and
restrictions of record.

8.     INSURANCE. All of the Seller's Property insurance shall be canceled as of
the date of closing.

9.     REAL ESTATE TAXES AND ASSESSMENTS.

> A.     Seller shall pay all real estate taxes, if any, assessed on the
> Property for the year 2008, whether or not taxes are collected in 2009. If the
> tax rate is not finalized, the last rate and value shall be used for any tax
> credit. Buyer shall pay all real estate taxes, if any, assessed on the
> Property beginning with the year 2009 taxes.
> 
> B.     Any special assessments applicable to the Property for improvements
> previously made to benefit the Property shall be paid by Seller. Buyer will
> assume and agree to pay all special assessments for improvements which are
> completed after the date of this Purchase Agreement.

10.     SALES EXPENSES. Seller and Buyer agree that all sales expenses are to be
paid in cash prior to or at the closing.

> A.     SELLER'S EXPENSES: Seller agrees to pay all costs of releasing existing
> loans and recording the releases; all documentary stamp taxes, recording
> taxes, transfer taxes and other taxes in connection with the recordation of
> the deed; one-half of the closing fee charged by closing agent (cash closing
> only); preparation of deed and Seller's affidavit; one half the cost of survey
> if applicable; the professional fee to Woltz and Schrader Real Estate Auctions
> and any other expenses stipulated to be paid by Seller under other provisions
> of this Contract.
> 
> B.     BUYER'S EXPENSES: Buyer agrees to pay all expenses incident to any loan
> (e.g., loan commitment fees, preparation of note, mortgage, and other loan
> documents, recording fees, title examinations, mortgage title insurance
> premium, prepayable interest, credit reports); one-half of the closing fee
> charged by closing agent; one half the cost of the Survey if applicable; the
> cost of Owner's Title Insurance Commitment; the professional fee to Buyer's
> broker; copies of documents pertaining to restriction, easements, or
> conditions affecting the Property; and expenses stipulated to be paid by Buyer
> under other provisions of this Contract.

11.     DEFAULT. If Buyer fails to perform any obligation imposed by this
Contract, Seller may serve written notice of default upon Buyer. If such default
is not corrected within ten (10) days thereafter, then, at the option of Seller,
Seller may terminate said Contract and shall be entitled to retain the Earnest
Money paid hereunder as liquidated damages. The foregoing remedy in the event of
a default is not intended to be the exclusive remedy of Seller, and Seller shall
have the right to seek all other remedies available at law or equity, including
but not limited to specific performance. Default by Buyer shall entitle Seller
to court costs and reasonable attorneys' fees incurred in enforcing the
provisions of this Contract. In the event of Seller's failure to perform its
obligations imposed by this Contract then, Buyer shall serve upon Seller written
notice to correct such default. Should Seller fail to correct such default
within ten (10) days of receipt of such notice, Buyer's sole remedy hereunder
shall be to declare this Contract terminated and receive a refund of its Earnest
Money.

The Escrow Agent, upon receiving an affidavit from Seller or Buyer stating that
this Contract has been terminated, upon default or otherwise, and requesting
that Escrow Agent pay over the Earnest Money, shall notify the other party in
writing of said affidavit and shall, in the event that the other party does not
object in writing within ten (10) business days, deliver the Earnest Money as
directed in the affidavit. In the event that the other party objects within the
ten (10) day period to the payment of the Earnest Money, the Escrow Agent shall
retain the deposit until the parties have reached written agreement on the
disposition of the Earnest Money or a court of law has ordered the disposition
of the same. Escrow Agent shall be entitled to file an interpleader action in
the event of dispute regarding the disposition of the Earnest Money.

12.     ENTIRE AGREEMENT. This Contract contains the entire agreement of the
parties and no representations, warranties or agreements have been made by
either of the parties except as set forth in this Contract.

13.     HEIRS, SUCCESSORS AND ASSIGNS. This Contract shall inure to the benefit
of and shall be binding upon the parties hereto and their respective heirs,
successors and permitted assigns, provided, however, that Buyer may not assign
its rights or obligations hereunder without the prior written consent of the
Seller.

14.     TIME IS OF THE ESSENCE. The time for performance of the obligations of
the parties is of the essence of this Contract.

15.     JURISDICTION. This Contract shall be constructed in accordance with the
laws of the state in which the Property is located. Any provision of this
Contract which is unenforceable or invalid or the inclusion of which would
affect the validity, legality, or enforcement of this Contract shall be of no
effect, but all the remaining provisions of this Contract shall remain in full
force and effect.

16.     TERMINATION OF BID OFFER. This bid offer is irrevocable until 11:59 p.m.
on the day of the subject auction. Unless accepted by Seller by 11:59 p.m. on
the day of the subject auction and delivered, this offer to purchase shall be
null and void and all parties hereto shall stand relieved and released of any
and all liability or obligations hereunder. A copy of the accepted offer to
purchase shall be deemed delivered if hand delivered, faxed, or e-mailed to the
fax number/or e-mail address provided by Buyer to auction company.

17.     1031 EXCHANGE.

If Buyer elects to avail itself of the terms afforded by Internal Revenue Code
Section 1031 for a like kind tax deferred exchange, the following shall apply.

Seller agrees that Buyer may assign its rights under this Contract to a
qualified intermediary and that the Purchase Price may be paid to Seller in
whole or in part from an escrow account which has been established by Buyer with
a qualified intermediary to facilitate Buyer's exchange.

Seller agrees to cooperate with Buyer in accomplishing such exchange, provided
that such exchange does not cause a delay in the date of closing or create any
actual or potential liability or obligation on Seller, which are in addition to
Seller's obligations under the other provision of this Contract. All cost and
expenses associated with Buyer's exchange, including but not limited to all
costs of such escrow, shall be paid by the sole responsibility of Buyer.

18.     ENVIRONMENTAL. The Buyer acknowledges that the Seller has not made, will
not make and hereby disclaims any and all representations and warranties
concerning the environmental condition of the Property. Buyer acknowledges that,
if applicable, it has reviewed any environmental disclosure documents prior to
bidding and that the information provided and in the form provided is acceptable
to the Buyer.

19.     SELLING AGENT. This agreement is solely between Buyer and Seller. The
auctioneer(s)/broker(s)/sales agent(s) shall not be liable for any existing or
arising defects or deficiencies in the Property, improvements or other
appurtenant structure thereon, nor for any information provided to the Buyer
from sources deemed reliable. The Buyer acknowledges that it has conducted its
own independent investigations, inspections, inquiries and due diligence
concerning the Property. Schrader Real Estate & Auction Company, Inc. and Woltz
& Associates, Inc. and their representatives are exclusively the agents for the
Seller.

20.     SALES FEE. Seller and Buyer warrant and represent each to the other that
Schrader Real Estate & Auction Company, Inc. and Woltz & Associates, Inc. is the
only broker involved with the sale of the Property and that the commission shall
be paid by the Seller. In the event that any other broker or other parties are
entitled to commission, fee or other compensation relating to the sale of the
Property as a result of Buyer's dealings with such broker or other party, Buyer
shall pay the same and hereby agrees to indemnify and hold Seller and Auction
Company harmless from the payment of any such commission, fee or compensation
which obligation of Buyer shall survive closing.

21.     FAIR HOUSING STATEMENT. It is illegal, pursuant to the State Fair
Housing Law and the Federal Fair Housing Law, 42 U.S.C.A. 3601, to refuse to
sell, transfer, assign, rent, lease, sublease, or finance housing
accommodations, refuse to negotiate for the sale or rental of housing
accommodations, or otherwise deny or make unavailable housing accommodations
because of race, color, religion, sex, familial status, ancestry, handicap or
national origin; or to discriminate in advertising the sale or rental of
housing, in the financing of housing, or in the provision of real estate
brokerage services.

It is also illegal, for profit, to induce or attempt to induce a person to sell
or rent a dwelling by representations regarding the entry into the neighborhood
of a person or persons belonging to one of the protected classes.

22.     ADDENDA AND EXHIBITS. The following addenda and exhibits are attached to
this Contract and are made a part hereof.

> Addendum A - Auction Announcements
> __Exhibit A - Tract Map
> __Exhibit B - Updated Tract Acreages
> __Exhibit C - Private Road Easement & Maintenance Covenants

23.     EXECUTION; AUTHORITY. The individual(s) signing this Contract on behalf
of Buyer represent and warrant that either: (a) he or she is (or they are) the
same person(s) named as Buyer on Page 1 of this Contract; OR (b) he or she has
(or they have) full authority to execute this Contract on behalf of the Buyer
named on Page 1 of this Contract.

24.     CONVEYANCE INSTRUCTIONS. The Property shall be conveyed to (and Buyer
hereby directs Seller to execute and deliver the deed to) the party(ies)
identified below Buyer's signature under "Exact name(s) to appear on deed" (the
"Deed Grantee"). If the Deed Grantee is different than the party executing this
Contract as Buyer, then: (a) if requested by Seller, Buyer will, prior to
closing, execute and deliver an appropriate instrument prepared or approved by
Seller assigning Buyer's rights to acquire the Property to the Deed Grantee; and
(b) the Buyer shall nevertheless be bound by all of the terms of the Contract
unless Seller hereafter agrees in writing to release Buyer from this Contract.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



 

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Contract in two counterparts,
each of which shall be deemed an original instrument.

SELLER: KIMBALL INTERNATIONAL, INC.   BUYER:      
____________________________________  
__________________________________________ (Signature)     John H. Kahle  
(Signature)       Title: _Executive Vice President____________   Title (if
applicable):___________________________       Date:
________________________________   Date:______________________________________  
    Seller's Address:  1600 Royal Street  
__________________________________________     (Signature) Jasper, Indiana 
47549         Date:____________________________________ Phone #: 812-482-8534  
  Fax # : Name: ___________________________________       Escrow Agent's
Address: Address: __________________________________       950 North Liberty
Drive   __________________________________________       Columbia City, IN 
46725   __________________________________________        Phone #:800-451-2709
Phone:___________________________________         Fax #: 260-244-4431   Fax #: 
____________________________________           Email Address: 
____________________________           Financed by: 
______________________________           Contact: 
__________________________________      

Exact names to appear on deed:

  __________________________________________          
__________________________________________          
__________________________________________                               Form of
ownership:   Tenants in common     ________                         (check one)
  Survivorship tenancy ________     Sole ownership            ________




____________                 _____________
Seller's Initials                 Buyer's Initials

 

The following schedules have been omitted from this filing and will be
supplementally furnished to the Securities and Exchange Commission upon request.

> Addendum A - Auction Announcements
> __Exhibit A - Tract Map
> __Exhibit B - Updated Tract Acreages
> __Exhibit C - Private Road Easement & Maintenance Covenants